DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is responsive to Applicant’s claims filed 02/01/2022. 
Claims 1-2 are pending and have been examined here. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2 are rejected under 35 U.S.C. § 101. The claims are drawn to ineligible patent subject matter, because the claims are directed to a recited judicial exception to patentability (an abstract idea), without claiming something significantly more than the judicial exception itself.
Claims are ineligible for patent protection if they are drawn to subject matter which is not within one of the four statutory categories, or, if the subject matter claimed does fall into one of the four statutory categories, the claims are ineligible if they recite a judicial exception, are directed to that judicial exception, and do not recite additional elements which amount to significantly more than the judicial exception itself. Alice Corp. v. CLS Bank Int'l, 375 U.S. ___ (2014).  Accordingly, claims are first analyzed to determine whether they fall into one of the four statutory categories of patent eligible subject matter. Then, if the claims fall within one of the four statutory categories, it must be determined whether the claims are directed to a judicial exception to patentability (i.e., a law of nature, a natural phenomenon, or an abstract idea). In determining whether a claim is directed to a judicial exception, the claim is first analyzed to determine whether the claim recites a judicial exception. If the claim does not recite one of these exceptions, the claim is directed to patent eligible subject matter under 35 U.S.C. 101. If the claim recites one of these exceptions, the claim is then analyzed to determine whether the claim recites additional elements that integrate the exception into a practical application of that exception. Claims which integrate the exception into a practical application of that exception are directed to patent eligible subject matter under 35 U.S.C. 101. If the claim fails to integrate the exception into a practical application of that exception, the claim is directed to an abstract idea.  Finally, if the claims are directed to a judicial exception to patentability, the claims are then analyzed determine whether the claims are directed to patent eligible subject matter by reciting meaningful limitations which transform the judicial exception into something significantly more than the judicial exception itself. If they do not, the claims are not directed towards eligible subject matter under 35 U.S.C. § 101.
Regarding independent claims 1 and 2 the claims are directed to one of the four statutory categories (each is directed to a process). The claimed invention of independent claims 1 and 2 is directed to a judicial exception to patentability, an abstract idea. The claims include limitations which recite elements which can be properly characterized under at least one of the following groupings of subject matter recognized as abstract ideas by the 2019 Revised Patent Subject Matter Eligibility Guidance issued January 7, 2019:
Mathematical Concepts: mathematical relationships, mathematical formulas or equations, and mathematical calculations;
Certain methods of organizing human activity: fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and 
Mental processes: concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
Claims 1 and 2, as a whole, recite the following limitations:
presenting. . . an event selection menu configured to display one or more events having tickets available for purchase to a user;  (claims 1-2; the broadest reasonable interpretation of this limitation recites mental processes since a human using their mind, pen and paper, and simple observation, evaluation, and judgment could display an event selection menu to a user; alternatively, the broadest reasonable interpretation of this limitation recites certain methods of organizing human activity in the form of commercial interactions such as business relations and sales activities since commercial ticket sales companies would display event selection menus to customers in performing ticket sales to customers)
retrieving, from a ticket database of the ticketing system, an available first inventory for a first event selected by the user; (claims 1-2; the broadest reasonable interpretation of this limitation recites mental processes since a human using their mind, pen and paper, and simple observation, evaluation, and judgment could retrieve available inventory for an event selected by a user; alternatively, the broadest reasonable interpretation of this limitation recites certain methods of organizing human activity in the form of commercial interactions such as business relations and sales activities since commercial ticket sales companies would retrieve available inventory from a database for an event selected by a user in performing ticket sales to customers)
in response to a number of seats in the an available first inventory being larger than a threshold value: (claim 1; the broadest reasonable interpretation of this limitation recites mental processes since a human using their mind, pen and paper, and simple observation, evaluation, and judgment could determine whether the number of available tickets is above a given value; alternatively, the broadest reasonable interpretation of this limitation recites certain methods of organizing human activity in the form of commercial interactions such as business relations and sales activities since commercial ticket sales companies would check to make sure sufficient tickets are available in performing ticket sales to customers)
determining, from among the available first inventory using the customer demographic segmentation, a plurality of first seats that are a subset of the available first inventory; (claim 1; the broadest reasonable interpretation of this limitation recites mental processes since a human using their mind, pen and paper, and simple observation, evaluation, and judgment could determine subsets of seats for a user using demographic information; alternatively, the broadest reasonable interpretation of this limitation recites certain methods of organizing human activity in the form of commercial interactions such as business relations and sales activities since commercial ticket sales companies would determine sets of seats for a user based on demographic information in performing ticket sales to customers)
displaying, in a venue map region. . . a first venue map indicating that only the plurality of first seats are available. (claims 1-2; the broadest reasonable interpretation of this limitation recites mental processes since a human using their mind, pen and paper, and simple observation, evaluation, and judgment could display a venue map to a user indicating that only a subset of seats are available; alternatively, the broadest reasonable interpretation of this limitation recites certain methods of organizing human activity in the form of commercial interactions such as business relations and sales activities since commercial ticket sales companies would display maps indicating only some sets of seats as available to customers in performing ticket sales to customers)
determining, according to user input. . . , a desired number of seats for purchase; (claim 2; the broadest reasonable interpretation of this limitation recites mental processes since a human using their mind, pen and paper, and simple observation, evaluation, and judgment could determine a desired number of seats based on a user input; alternatively, the broadest reasonable interpretation of this limitation recites certain methods of organizing human activity in the form of commercial interactions such as business relations and sales activities since commercial ticket sales companies would determine a desired number of seats based on a user input in performing ticket sales to customers)
determining, from among the available first inventory using the desired number of seats, a plurality of first seats that are a subset of the available first inventory, wherein each seat in the plurality of first seats being in a respective set of contiguous available seats, each set of contiguous available seats having at least as many contiguous seats as the desired number of seats; (claim 2; the broadest reasonable interpretation of this limitation recites mental processes since a human using their mind, pen and paper, and simple observation, evaluation, and judgment could determine subsets of contiguous seats which meet a number of seats requirement entered by a user; alternatively, the broadest reasonable interpretation of this limitation recites certain methods of organizing human activity in the form of commercial interactions such as business relations and sales activities since commercial ticket sales companies would determine contiguous seats which meet a number of seats requirement input by a user in performing ticket sales to customers)
Moving forward, the above recited abstract idea is not integrated into a practical application. 
The added limitations do not represent an integration of the abstract idea into a practical application because:
the claims represent mere instructions to implement an abstract idea on a computer, and merely use a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). 
the claims merely add insignificant extra-solution activity to the judicial exception (activity which can be characterized as incidental to the primary purpose or product that is merely a nominal or tangential addition to the claim). See MPEP 2106.05(g) and/or
the claims represent mere general linking of the use of the judicial exception to a particular technological environment or field of use. See MPEP 2016.05(h)
 Beyond those limitations which recite the abstract idea, the following limitations are added:
A computer-implemented method for providing a better user ticket purchasing process using a ticketing system having a web interface with one or more pages, the method comprising: (claims 1-2; the broadest reasonable interpretation of this limitation represents mere instructions to implement the abstract idea on a generic computer used as a tool in its ordinary capacity; alternatively, the broadest reasonable interpretation of this limitation represents mere general linking of the abstract idea to a particular computer environment or field of use)
by the web interface (claims 1-2; the broadest reasonable interpretation of this limitation represents mere instructions to implement the abstract idea on a generic computer used as a tool in its ordinary capacity; alternatively, the broadest reasonable interpretation of this limitation represents mere general linking of the abstract idea to a particular computer environment or field of use)
to the web interface (claim 2; the broadest reasonable interpretation of this limitation represents mere instructions to implement the abstract idea on a generic computer used as a tool in its ordinary capacity; alternatively, the broadest reasonable interpretation of this limitation represents mere general linking of the abstract idea to a particular computer environment or field of use)
a ticket database (claims 1-2; the broadest reasonable interpretation of this limitation represents mere instructions to implement the abstract idea on a generic computer used as a tool in its ordinary capacity; alternatively, the broadest reasonable interpretation of this limitation represents mere general linking of the abstract idea to a particular computer environment or field of use)
a venue map region of the web interface (claims 1-2; the broadest reasonable interpretation of this limitation represents mere instructions to implement the abstract idea on a generic computer used as a tool in its ordinary capacity; alternatively, the broadest reasonable interpretation of this limitation represents mere general linking of the abstract idea to a particular computer environment or field of use)
The claims, as a whole, are directed to the abstract idea(s) which they recite. The claim limitations do not present improvements to another technological field, nor do they improve the functioning of a computer or another technology. Nor do the claim limitations apply the judicial exception with, or by use of a particular machine. The claims do not effect a transformation or reduction of a particular article to a different state or thing. See MPEP 2106.05(c). None of the hardware in the claims "offers a meaningful limitation beyond generally linking 'the use of the [method] to a particular technological environment' that is, implementation via computers” such that the claim as a whole is more than a drafting effort designed to monopolize the exception. See MPEP 2106.05(e); Alice Corp. v. CLS Bank Int’l (citing Bilski v. Kappos, 561 U.S. 610, 611 (U.S. 2010)).   Therefore, because the claims recite a judicial exception (an abstract idea) and do not integrate the judicial exception into a practical application, the claims, as a whole, are directed to the judicial exception.
Turning to the final prong of the test (Step 2B), independent claims 1 and 2 do not include additional elements that are sufficient to amount to significantly more than the judicial exception, because there are no meaningful limitations which transform the exception into a patent eligible application.
As outlined above, the claim limitations do not present improvements to another technological field, nor do they improve the functioning of a computer or another technology. Nor do the claim limitations apply the judicial exception with, or by use of a particular machine. The claims do not effect a transformation or reduction of a particular article to a different state or thing. See MPEP 2106.05(c). None of the hardware in the claims "offers a meaningful limitation beyond generally linking 'the use of the [method] to a particular technological environment' that is, implementation via computers” such that the claim as a whole is more than a drafting effort designed to monopolize the exception. See MPEP 2106.05(e); Alice Corp. v. CLS Bank Int’l (citing Bilski v. Kappos, 561 U.S. 610, 611 (U.S. 2010)). 
Furthermore, no specific limitations are added which represent something other than what is well-understood, routine, and conventional activity in the field. See MPEP 2106.05(d). Besides performing the abstract idea itself, the generic computer components only serve to perform the court-recognized well-understood computer functions of receiving or transmitting data over a network, performing repetitive calculations, electronic record keeping, and storing and retrieving information in memory. See MPEP 2106.05(d). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. Their collective functions merely provide conventional computer implementation.  The specification details any combination of a generic computer system program to perform the method.  Generically recited computer elements do not add a meaningful limitation to the abstract idea because they would be routine in any computer implementation and because the Alice decision noted that generic structures that merely apply the abstract ideas are not significantly more than the abstract ideas.  Therefore, independent claims 1 and 2 are rejected under 35 U.S.C. §101 as being directed to ineligible subject matter.
Please see MPEP §2106.05(d)(II) for a discussion of elements that the Courts have recognized as well-understood, routine, conventional, activity in particular fields.
Please see the 2019 Revised Patent Subject Matter Eligibility Guidance issued October 17, 2019 which can be found at: https://www.uspto.gov/sites/default/files/documents/peg_oct_2019_update.pdf
Please see the Preliminary Examination Instructions in view of the Supreme Court Decision in Alice Corporation Pty. Ltd. V. CLS Bank International, et. al. 573 U.S. ___ (2014) (found at http://www.uspto.gov/patents/announce/alice_pec_25jun2014.pdf) and the USPTO guidance materials regarding §101 analysis at http://www.uspto.gov/patent/laws-and-regulations/examination-policy/2014-interim-guidance-subject-matter-eligibility-0, which includes the Federal Register guidance and notice, a quick reference sheet, and the training slides. See also MPEP §2106.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Geisler et. al. (U.S. PG Pub. NO. 20120226589; hereinafter "Geisler") in view of Hoene et al. (U.S. PG Pub. No. 20040181438; hereinafter "Hoene") further in view of Scarborough et. al. (U.S. PG Pub. No. 20150066546; hereinafter "Scarborough").
As per claim 1, Geisler teaches:
A computer-implemented method for providing a better user ticket purchasing process using a ticketing system having a web interface with one or more pages, the method comprising:
Geisler teaches a system and method for providing for purchasing of tickets. (Geisler: abstract) Geisler further teaches that the system may perform the processes by providing a web interface with one or more web pages. (Geisler: paragraph [0032])
presenting, by the web interface, an event selection menu configured to display one or more events having tickets available for purchase to a user;
Geisler teaches the presentation of an event selection menu which may be displayed to a user wherein the events may have tickets available for purchase. (Geisler: paragraph [0087], Fig. 4, 6-7)
retrieving, from a ticket database of the ticketing system, an available first inventory for a first event selected by the user;
 Geisler teaches that the available inventory for a first event selected by a user may be retrieved from a ticket database of the system. (Geisler: paragraph [0077 80-81, 87, 90])
Geisler does not appear to explicitly teach:
in response to a number of seats in the an available first inventory being larger than a threshold value:
Hoene, however, teaches that a system may first determine whether there are sufficient seats available to satisfy a user request before offering seats to the user according to the user's requested parameters. (Hoene: paragraph [0035-37], Fig. 3) It can be seen that each element is taught by either Geisler, or by Hoene. Requiring that inventory be above a threshold value prior to responding to a user request, as taught by Hoene, does not affect the normal functioning of the elements of the claim which are taught by Geisler. Because the elements do not affect the normal functioning of each other, the results of their combination would have been predictable. Therefore, before the effective filing date of the claimed invention, it would have been obvious to combine the teachings of Hoene with the teachings of Geisler, since the result is merely a combination of old elements, and, since the elements do not affect the normal functioning of each other, the results of the combination would have been predictable.
Geisler in view of Hoene does not appear to explicitly teach:
determining, from among the available first inventory using the customer demographic segmentation, a plurality of first seats that are a subset of the available first inventory;
  Scarborough, however, teaches that a user may be identified as a "good actor" based on their determined income level (demographic information used to segment the user), and in response to such, the user may be offered the opportunity to purchase special seats which are a subset of the available seats. (Scarborough: paragraphs [0042, 66]) Scarborough further teaches that, when the user is offered the opportunity to reserve such seats, the specially identified seats for the user may be identified and displayed on a map. (Scarborough: paragraphs [0129-130]) Scarborough teaches combining the above elements with the teachings of Geisler in view of Hoene for the benefit of providing flexible and satisfactory experiences regarding obtaining tickets for an event and for allowing a company to bias ticket offers towards those deemed to be favored actors and against those deemed to be unfavored actors. (Scarborough: paragraphs [0004, 31, 35-36]) Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Scarborough with the teachings of Geisler in view of Hoene to achieve the aforementioned benefits.  
Geisler in view of Hoene further in view of Scarborough further teaches:
displaying, in a venue map region of the web interface, a first venue map indicating that only the plurality of first seats are available.
 Geisler teaches that the event selection menu may be presented along a side of a web page next to a venue map region with a plurality of seats. (Geisler: paragraphs [0079-81, 104] Figs. 6,7) Geisler teaches that the event selection menu may present events on multiple dates to the user for comparison. (Geisler: paragraphs [0079-81, 104], Figs. 6, 7) Scarborough teaches that a user may be identified as a "good actor" based on their determined income level (demographic information used to segment the user), and in response to such, the user may be offered the opportunity to purchase those special seats which are a subset of the available seats. (Scarborough: paragraphs [0042, 66]) Scarborough further teaches that, when the user is offered the opportunity to reserve such seats, the specially identified seats for the user may be identified and displayed on a map. (Scarborough: paragraphs [0129-130]) The motivation to combine Scarborough persists.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Geisler in view of Silberschatz. 
As per claim 2, Geisler teaches:
A computer-implemented method for providing a better user ticket purchasing process using a ticketing system having a web interface with one or more pages, the method comprising:
Geisler teaches a system and method for providing for purchasing of tickets. (Geisler: abstract) Geisler further teaches that the system may perform the processes by providing a web interface with one or more web pages. (Geisler: paragraph [0032])
presenting, by the web interface, an event selection menu configured to display one or more events having tickets available for purchase to a user;
Geisler teaches the presentation of an event selection menu which may be displayed to a user wherein the events may have tickets available for purchase. (Geisler: paragraph [0087], Fig. 4, 6-7)
determining, according to user input to the web interface, a desired number of seats for purchase;
Geisler teaches that the available inventory for a first event selected by a user may be retrieved from a ticket database of the system. (Geisler: paragraph [0077 80-81, 87, 90]) Geisler further teaches that the user may enter a search filter including number of seats. (Geisler: paragraph [0025])
retrieving, from a ticket database of the ticketing system, an available first inventory for a first event selected by the user;
 Geisler teaches that the available inventory for a first event selected by a user may be retrieved from a ticket database of the system. (Geisler: paragraph [0077 80-81, 87, 90])
With respect to the following limitation:
determining, from among the available first inventory using the desired number of seats, a plurality of first seats that are a subset of the available first inventory, wherein each seat in the plurality of first seats being in a respective set of contiguous available seats, each set of contiguous available seats having at least as many contiguous seats as the desired number of seats;
Geisler teaches that the available inventory for a first event selected by a user may be retrieved from a ticket database of the system. (Geisler: paragraph [0077 80-81, 87, 90]) 
Geisler in view of Silberschatz further teaches:
displaying, in a venue map region of the web interface, a first venue map indicating that only the plurality of first seats are available. 
 Geisler teaches that the event selection menu may be presented along a side of a web page next to a venue map region with a plurality of seats. (Geisler: paragraphs [0079-81, 104] Figs. 6,7) Geisler teaches that the event selection menu may present events on multiple dates to the user for comparison. (Geisler: paragraphs [0017-19, 27, 79-81, 104], Figs. 6, 7) Silberschatz,  as outlined above, teaches that a user may enter requirements into a ticket search including a number of seats and whether the seats need to be contiguous, and the system may retrieve inventory for the user which comprises seats which meet this criteria and may display only those seats which have a sufficient number of contiguous seats to the user. (Silberschatz: paragraphs [0011-12, 13-15], Fig. 5) The motivation to combine Silberschatz persists.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMETT K WALSH whose telephone number is (571)272-2624. The examiner can normally be reached Mon.-Fri. 6 a.m. - 4:45 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on 571-270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMMETT K. WALSH/Primary Examiner, Art Unit 3628